Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 20 recites the limitation "automatically generated by the mobile device" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the mobile device is the device of a representative of an organization for examination purposes.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim 

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular claim 8 is dependent of claim 7, which was cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, and 8-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: 

Claims 1-2, 4-6, and 8-14 recite a method, Claims 15-19 recite a system, and claim 20 recites a non-transitory computer-readable storage medium, and therefore fall into a statutory category.

The examiner interpreted that claims 15 and 20 perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):
 
The claims as a whole recites a method/system/non-transitory computer-readable medium for verifying a location of an organization, which under its broadest reasonable interpretation, covers concepts performed for mental processes. 
In the present case concepts directed to concepts performed in the human mind including an observation, evaluation, judgement, or opinion (verifying the location of an organization through the comparison of information). The abstract idea portion of the claims is as follows (claim 15 [a device of a representative of an organization], [the device] having [a camera] for taking photographs; [a server ] configured to provide [a user interface] to [the device], (claim 20) [A non-transitory computer-readable storage medium] encoded with instructions which, when executed on [a processor], perform a method of: a) providing, by [a server], [a user interface] to [a device] of a representative of an organization, [the user interface] prompting the representative to provide organization data, the organization data comprising: organization name data indicative of an organization name; photograph files comprising photographs of specifically-indicated different portions of the location of the organization, the photographs comprising at least two of: a photograph of an inside portion of an organization building at the organization location; a photograph of an organization sign having the organization name; a photograph of an organization storefront; a photograph of a rear of an organization building; a photograph of a cross street sign closest to the organization location; and a photograph of an indicator of organization operating hours; photograph location data indicative of where each of the photographs was taken, the photograph location data comprising device location data automatically generated by [the mobile device] at the time each photograph was taken, [the device location data being stored separately separate and distinct from the photograph files]; (b) receiving, at the server, the organization data from the device, wherein for each of the photographs, the corresponding device location data is sent to the server immediately after the photograph is taken or upon the photograph being taken; (c) verifying, by [the server], that the organization address data corresponds with the photograph location data, including the device location data, for the photographs; (d) verifying that each of the photographs has visual content corresponding with the photograph's specifically-indicated portion of the location; and (e) upon completing steps (c) and (d), [the server] providing data to a third party indicating the location of the organization has been verified, where the portions that are not bracketed recite the abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers concepts that can be performed in the human mind, including an observation and evaluation, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes method/system/non-transitory computer-readable medium directed towards mental processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (([a server ] configured to provide [a user interface] to [the device], a) providing, by [a server], [a user interface] to [a device] of a representative of an organization, [the user interface] prompting the representative to provide organization data, the organization data comprising: organization name data indicative of an organization name; the photograph location data comprising device location data automatically generated by [the mobile device] at the time each photograph was taken, wherein for each of the photographs, the corresponding device location data is sent to the server immediately after the photograph is taken or upon the photograph being taken (c) verifying, by the [server], that the organization address data corresponds with the photograph location data, including the device location data, for the photographs of the different portions of the location; (d) verifying that each of the photographs has visual content corresponding with the photograph's specifically-indicated portion of the location; and transmitting information (receiving, at [the server], the organization data from the device. (e) upon completing steps (c) and (d), [the server] providing data to a third party indicating the location of the organization has been verified.)

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A server. The server can be any computer or processor (or collection thereof) for carrying out programs in accordance with the functions described herein. (see paragraph 28) 
A user interface. The user interface can be any interface capable of enabling a user to carry out the functions described herein, including an interface utilizing a computer monitor, mouse, and/or keyboard. (see paragraph 30) 
(claims 1 and 20) A device of a representative of an organization/(claim 15) a device. In In the exemplified embodiment, the devices 14 are mobile smartphones having a camera 15. Further, in other embodiments, the devices 14 can be any computer devices capable of carrying out programs in accordance with the functions described herein (including laptop computers, desktop computers, and tablets). (see paragraph 28). Further, the device need not be a mobile device. For example, the device can be a desktop computer providing photograph files uploaded from a digital camera. Further, if device location data is used, it need not be sent immediately after the photograph is taken. (see paragraph 41)
A non-transitory computer-readable medium. It should be noted that non- transitory "computer-readable medium" as described herein may include, without limitation, any suitable volatile or non-volatile memory including random access memory (RAM) and various types thereof, read-only memory (ROM) and various types thereof, USB flash memory, and magnetic or optical data storage devices (e.g., internal/external hard disks, floppy discs, magnetic tape CD-ROM, DVD-ROM, optical disk, ZIPTM drive, Blu-ray disk, and others), which may be written to and/or read by a processor operably connected to the medium. (see paragraph 25)
A processor. Processors described herein may be any central processing unit (CPU), microprocessor, micro-controller, computational, or programmable device or circuit configured for executing computer program instructions (e.g., code). (see paragraph 24)
 
The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, a system, and a non-transitory computer-readable medium that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. In particular the step of storing device location data separately from photograph files is generally well known in the art as disclosed in Rosen, (US 20150100578) paragraph 50 which teaches a device storing the generated metadata in association with the content. For example, the metadata (e.g., as a metatag file) may be embedded in the content file or stored as a separate sidecar file that is associated with the content file. The content and the associated metadata may be stored in the same location or separate locations, and may be stored locally on the device or stored remotely on another device (e.g., a server, cloud service, external storage, such as a flash drive, etc.). Therefore the step of a generically storing device location data separate from photograph files does not provide for a practical application as presently claimed.

 Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 1-2, 4-6, 8-14, and 16-19 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 1-2, 4-6, 8-14, and 16-19 are also non-statutory subject matter.
Dependent claims 2 and 16 further limits the abstract idea by generally linking to a field of use wherein the photographs of specifically indicated different portions of the location of the organization comprise at least three of: a photograph of an inside portion of an organization building at the organization location; a photograph of an organization sign having the organization name; a photograph of an organization storefront; a photograph of a rear of an organization building; a photograph of a cross street sign closest to the organization location; and a photograph of an indicator of organization operating hours and does not add significantly more to the claim. Therefore, dependent claims 2 and 16 are also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea by generally linking to a field of use wherein the photograph location data forms part of the photograph files and does not add significantly more to the claim. Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claims 5 and 18 further limits the abstract idea by generally linking to a field of use wherein the photograph location data comprises Exif data for each photograph file of each photograph and does not add significantly more to the claim. Therefore, dependent claims 5 and 18 are also non-statutory subject matter.

Dependent claims 6 and 17 further limit the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein the device is a mobile device having a camera for taking the photographs. Using a mobile device that has a generic camera (See Specification paragraphs 4, 28, and 39-40) does not add significantly more to the device. This is interpreted as generally linking the invention to the use of a particular technical device of “mobile devices” to enable users to use their mobile device that has a generic camera to facilitate the abstract idea. Therefore, dependent claims 6 and 17 are also non-statutory subject matter. 
Dependent claims 8 and 19 further limit the abstract idea by introducing insignificant extrasolution activity by reciting wherein the device location data for each photograph is received, at the server, immediately after the photograph is taken. This further embellishes the technical environment, by sending the location data immediately after the photograph is taken to prevent the sender from altering the location data (i.e. remove/edit). Therefore, dependent claims 8 and 19 are also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea by generally linking to a field of use wherein the photograph location data comprises geocoordinates and does not add significantly more to the claim. Therefore, dependent claim 9 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by introducing the limitation wherein step (c) comprises providing, by the server, a confidence level for the organization location based on the organization address data and the photograph location data. This further limits the abstract idea for performing mental processes by providing to users the confidence level of a particular organization’s location based on organization address data and the photograph location data (i.e. how similar are the 2 sets of data). Therefore, dependent claim 10 is also non-statutory subject matter.
Dependent claim 11 further limits the abstract idea by introducing the limitation wherein step (c) further comprises: determining an address geolocation based on the organization address data; and determining photograph geolocations based on the photograph location data for each of the photographs; wherein the confidence level is based on distances between the photograph geolocations and the address geolocation. This further limits the abstract idea of performing mental processes by determining the confidence based on the distance between the photographs geolocations and the address geolocation i.e. higher confidence interval when more photos have geolocation that are located near the address. Therefore, dependent claim 11 is also non-statutory subject matter.
Dependent claim 12 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting further comprising providing a third party an application programming interface (API) for providing access to data regarding the confidence level for the organization location. Providing an API so that third parties can access information (the confidence level data for the organization’s location) does not add significantly more the abstract idea. Therefore, dependent claim 12 is also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea by generally linking to a field of use further comprising determining a best geolocation for the organization location based on the photograph location data and does not add significantly more to the claim. Therefore, dependent claim 13 is also non-statutory subject matter.
Dependent claim 14 further limits the abstract idea by generally linking to a field of use wherein: photograph geolocations are determined based on the photograph location data for each of the photographs; the best geolocation is given a confidence level based on distances between the photograph geolocations and the best geolocation and does not add significantly more to the claim. Therefore, dependent claim 14 is also non-statutory subject matter.
	In conclusion, the claims are directed to the abstract idea of Mental Processes (verifying the location of an organization based on analysis of received information)  it falls under the Mental Processes (such as concepts performed in the human mind, including an observation, evaluation, judgment, or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent No. 9,953,369) in view of Maynard (US 20170228802), Rosen et al. (US 20150100578), Sokolov et al. (US Patent No. 10,573,020), and Kiper et al. (US 20150310556).

Referring to claims 1, 15, and 20, 

Collins, which is directed to systems and methods for certified location data collection, management, and utilization discloses
(Claim 20) A non-transitory computer-readable storage medium encoded with instructions which, when executed on a processor, perform (Collins column 45 lines 5-10 disclosing the instructions and data types of the invention may be stored in any number, type, and/or configuration of memory devices that is or becomes known in conjunction with Collins column 45 lines 35-41 disclosing that instructions stored when executed by the processor perform the invention.)
(Claim 15) a device of a representative of an organization, the device having a camera for taking photographs;) (Collins column 5 lines 44-67 disclosing the location device may be one or more PCs, work stations, tablets, cell phone, smart phone and may include one or more of digital or analog camera/video device camera, webcamera, etc. in conjunction with Collins column 10 lines 14-24 disclosing that users include customers, information provider, or providers who are providing information about that address, parcel, and/or structure can provide a first and second points as coordinate information descriptive of the first location via a mobile device.))
 (a) providing, by a server, a user interface to a device of a representative of an organization, the user interface prompting the representative to provide organization data, the organization data comprising: (Collins column 5 lines 1-4 disclosing one or more machines such as a customer device, remote terminal or a server may perform the functions of the invention. Collins column 7 lines 20-28 disclosing that various user interfaces may be used to enhance the ability to comprehend or utilize location data and/or certified location data. Collins column 10 lines 14-24 disclosing that users include customers, information provider, or providers who are providing information about that address, parcel, and/or structure can provide a first and second points as coordinate information descriptive of the first location via a mobile device.) 
organization name data indicative of an organization name; organization address data indicative of a location of the organization; (Collins column 19 lines 48-53 disclosing customers, field agents, and/or third party personnel may, for example, utilize mobile computing device with location identification capabilities to provide location data that is received by a central controller and/or certified location system. Location data may include information such as street and/or mailing address data (organization address data), vanity address data (30 Rock), area and/or attraction name data (e.g. Madison Square Garden), geospatial coordinates, etc. Collins column 16 lines 2-15 disclosing the location data table may be configured to store information descriptive of one or more alias/alternates. Collins column 16 line 50 to column 17 line 17 disclosing that assuming that data descriptive of one or more locations and/or location elements are already stored in the database. This data may define one or more polygons, parcels, points, structures, addresses, and/or customer locations and new information can be received with respect to a potential new customer, account, etc. The new information may be descriptive of a particular building and illustrated in Fig 3-d the candidate building name may be compared with existing/stored building names such that the system can make a decision. For example if the candidate building name is the name or substantially similar to a name already stored in the database, and the candidate building address matches the address for the similarly-named building would imply that the buildings are the same. Additionally the system, for any new data, can merge and/or reconcile with existing/stored data with respect to the building.) 
photograph files comprising photographs of specifically indicated different portions of the location of the organization; (Collins column 3 lines 55-59 disclosing where video signals or large files are being sent over the network, a broadband network may be used to alleviate delays associated with the transfer of such large files. Collins column 4 lines 5-10 disclosing information and data may refer to any data, text, image, message, and/or other type or configuration of signal and/or information in conjunction with Collins column 30 lines 26-35 disclosing customers may send photos of the location where image processing may be conducted to electronically distinguish locations based on received photos and/or other received distinguishing data. Collins column 21 lines 26-27 disclosing distinguishing information includes coordinate data. Collins column 19 lines 46-53 disclosing the location data may be gathered utilizing a mobile device such as from a customer, field agent or third party personnel may provide location data that is received by a central controller and/or certified location system. Collins column 19 line 60 to Collins column 19 line 4 disclosing the location data include a variety of information including street and/or street address, street address name, vanity address, attraction name data, geospatial coordinates, suite number, building and/or structure characteristic data, etc. It is interpreted that the images captured by a user pertain to a particular piece of location information regarding a property.) 
photograph location data indicative of where each of the photographs was taken, (Collins column 3 lines 55-59 disclosing where video signals or large files are being sent over the network, a broadband network may be used to alleviate delays associated with the transfer of such large files. Collins column 4 lines 5-10 disclosing information and data may refer to any data, text, image, message, and/or other type or configuration of signal and/or information in conjunction with Collins column 30 lines 26-35 disclosing customers may send photos of the location where image processing may be conducted to electronically distinguish locations based on received photos and/or other received distinguishing data. Collins column 21 lines 26-27 disclosing distinguishing information includes coordinate data. Collins column 19 lines 46-53 disclosing the location data may be gathered utilizing a mobile device such as from a customer, field agent or third party personnel may provide location data that is received by a central controller and/or certified location system. Collins column 19 line 60 to Collins column 19 line 4 disclosing the location data include a variety of information including street and/or street address, street address name, vanity address, attraction name data, geospatial coordinates, suite number, building and/or structure characteristic data, etc.)
(b) receiving, at the server, the organization data from the device; (Collins column 5 lines 1-4 disclosing one or more specialized machines, such as a computerized processing device, a server, and/or customer device may implement the various functions of the invention. Collins column 5 lines 12-32 disclosing that the location data devices collect or store data descriptive and/or descriptive of a location of one or more objects or areas. The location data stored/obtained by the location data devices may be queried, collected, sensed, lookedup, and/or otherwise obtained and/or stored by a certified location device. The certified location device may comprise one or more computers and/or servers in communication with the location data device over a network and uses the location information to determine and/or define one or more certified locations.)  
Collins does not explicitly disclose the photographs comprising at least two of: a photograph of an inside portion of an organization building at the organization location; a photograph of an organization sign having the organization name; a photograph of an organization storefront; a photograph of a rear of an organization building; a photograph of a cross street sign closest to the organization location; and a photograph of an indicator of organization operating hours;
However Maynard, which is directed to compiling and providing real time data of a store, teaches:
the photographs comprise at least two of: a photograph of an inside portion of an organization building at the organization location; a photograph of an organization sign having the organization name; a photograph of an organization storefront; a photograph of a rear of an organization building; a photograph of a cross street sign closest to the organization location; and a photograph of an indicator of organization operating hours; (Maynard paragraph 89 store data includes store name in conjunction with Maynard paragraph 133 teaching in addition to operation hours, users may also take pictures of any store information that corresponds to part or all of store data which can be extracted from the picture. Additionally users may take and upload pictures of parking lots or store lobbies. Maynard paragraph 110 teaching a user interface may be presented via a mobile app on a mobile device the user can send one or more parts of the store data to the server via the user interface. Maynard paragraph 131 teaching that users may edit parts of store data. The examiner interprets that the users in Maynard specifically indicate the information they wish to edit regarding a store and provide such information via a particular photograph such as of the operating hours.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Maynard to incorporate the photographs comprise at least two of: a photograph of an inside portion of an organization building at the organization location; a photograph of an organization sign having the organization name; a photograph of an organization storefront; a photograph of a rear of an organization building; a photograph of a cross street sign closest to the organization location; and a photograph of an indicator of organization operating hours with the motivation of further defining the building or structure data as disclosed in Collins to include relevant store information by uploading pictures as disclosed in Maynard. (Maynard paragraph 133)
Collins in view of Maynard does not explicitly disclose the photograph location data comprising device location data automatically generated by the mobile device at the time each photograph was taken, the device location data being stored separately from the photograph files; 
However Rosen, which is directed to adding descriptive metadata to digital content, teaches,
the photograph location data comprising device location data automatically generated by the mobile device at the time each photograph was taken, the device location data being stored separately from the photograph files; (Rosen paragraph 50 teaching  For example, the user may use the device to capture content (e.g., taking a digital photograph or video using the camera in a smart phone, creating an electronic document using a word processor, etc.) or may transfer previously-captured content to the device (e.g., uploading a digital photograph to a server or cloud storage, transferring an image or video from external storage using a Universal Serial Bus (USB) or other connection type, etc.). In step 103, the device creates metadata (e.g., information to be associated with metatags provided for by a particular standard or file format), potentially according to one or more settings specified in step 101. In step 104, the device stores the generated metadata in association with the content. For example, the metadata (e.g., as a metatag file) may be embedded in the content file or stored as a separate sidecar file that is associated with the content file. The content and the associated metadata may be stored in the same location or separate locations, and may be stored locally on the device or stored remotely on another device (e.g., a server, cloud service, external storage, such as a flash drive, etc.) Rosen paragraph 52 teaching as an example, geo-location information 209 can be automatically obtained (e.g., from a GPS receiver installed in the device that creates content) and associated with content at the time that the content is created. Thus, for example, as a user captures photographs while in Washington, D.C., the metadata generator 212 may acquire geo-location information, determine that the geo-location information corresponds to Washington, D.C. See also Rosen paragraphs 53-54)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Collins and Rosen as Rosen further develops on the manner that metadata of a captured image may be associated 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Maynard and Rosen to incorporate the photograph location data comprising device location data automatically generated by the mobile device at the time each photograph was taken, the device location data being stored separately from the photograph files with the motivation of keeping the particular metadata separate from the associated content. (Rosen paragraphs 7 and 50)
Collins in view of Maynard and Rosen does not explicitly disclose, wherein for each of the photographs, the corresponding device location data is sent to the server immediately after the photograph is taken or upon the photograph being taken (d) verifying that each of the photographs has visual content corresponding with the photograph's specifically-indicated portion of the location;
However Sokolov, which is directed to location validation through physical surroundings, teaches 
, wherein for each of the photographs, the corresponding device location data is sent to the server immediately after the photograph is taken or upon the photograph being taken; (Sokolov column 8 lines 8 lines 40-48 teaching the location module may receive one or more images captured at a user location and the module may analyze the received images to determine metadata associated with the received image. Sokolov column 10 lines 19-51 teaching in some embodiments, location module 205 may be configured to determine an imagery liveness from the received image. In some cases, the imagery liveness may be determined using facial recognition techniques on the received additional information. Upon receiving an image in response to a transmitted request, location module 205 may be configured to run image analysis techniques on the received image. For example, location module 205 may identify faces of one or more individuals captured in the image. In some cases, location module 205 may be configured to determine an imagery liveness from a received video file. For example, in response to a request for additional information, the video file may be transmitted to location module 205, from the user device. In some cases, location module 205 may be configured to utilize the imagery liveness to determine whether the received video was recorded as a live video or whether the received video was recorded from another video. In some embodiments, location module 205 may determine a response time between transmitting the request for additional information and receiving the additional information from the user device. In some cases, location module 205 may determine whether the response time satisfies a threshold. In some cases, the threshold may be predetermined by location module 205. In some examples, location module 205 may set different thresholds for different time of the day. In some cases, location module 205 may receive a GPS coordinate for the location of a user device. Additionally or alternatively, location module 205 may receive a local positioning system (LPS) coordinate for the location of a user device. Location module 205 may be configured to determine the threshold response time based at least in part on the received GPS coordinate and/or LPS coordinate. Sokolov column 16 lines 40-47 teaching the origin module may be configured to verify a location of a user device. The module may verify the location based on comparing the received image to the determined user device location (using the GPS coordinates of the user device) to determine whether the additional data matches. The examiner is interpreting that the cited art teaches receiving image data and determines the location data of the user device and subsequently performs a comparison to determine whether the image data metadata is comparable to the determined user device location information.)
 (d) verifying that each of the photographs has visual content corresponding with the photograph's specifically-indicated portion of the location; (Sokolov column 8 line 59  to column 9 line 13 teaching that the location module may request the user device for a first image captured in at a first direct and a second image captured at a second directed. The location module may identify one or more structures at or near the location identified from the GPS coordinates of the device. For example the location module may request an image(s) of a particular nearby hotel, a train station and/or require the user to walk along a particular direction to obtain a particular picture such as a parking lot a block away. The examiner is interpreting that the invention determine whether the visual content contained in the captured photograph corresponds with the particular specifically-indicated portion of the location requested.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Maynard, Rosen, and Sokolov to incorporate , wherein for each of the photographs, the corresponding device location data is sent to the server immediately after the photograph is taken or upon the photograph being taken;  (d) verifying that each of the photographs has visual content corresponding with the photograph's specifically-indicated portion of the location; with the motivation of improving the results, such as the accuracy of the confidence level, of the verification process as disclosed in Collins ( See Collins column 19 lines 54-61), determining whether the location verification attempt is a location spoofing attack and identifying the associated user device, (Sokolov column 16 lines 47-57)) and  verifying whether the user was able to capture the requested information (content) associated with the device location to determine whether the received image is genuine, by determining whether the image includes the one or more objects requested (Sokolov column 9 lines 33- 45), and therefore to validate whether the GPS location was spoofed or not. (Sokolov column 5 lines 6-11)
Collins in view of Maynard and Sokolov does not disclose (c) verifying, by the server, that the organization address data corresponds with the photograph location data, including the device location data, for the photographs; and (e) upon completing steps (c) and (d), the server providing data to a third party indicating the location of the organization has been verified.
However Kiper, which is directed to using geotagged photos in the homeowners application process, teaches (c) verifying, by the server, that the organization address data corresponds with the photograph location data, including the device location data, for the photographs;   (Kiper paragraph 9 teaching referring to Figure 1 that the Location acquisition unit 46 is configured to obtain location data corresponding to a location of a device in which location acquisition unit 46 is implemented, such as client device 14, for example. Kiper paragraph 12 teaching that the communication unit is configured to send data and/or one or more geotagged images captured by image capture unit to quoting engine. Kiper paragraph 13 teaching In an embodiment, image capture unit 42 is configured to use location data received from location acquisition unit 46 to add geographical identification metadata to a captured image, thereby generating a geotagged image. In an embodiment, image capture unit 42 receives the location data as metadata from location acquisition unit 46 and adds it to the captured image to generate a geotagged image. Kiper paragraphs 21-22 teaching the quoting engine includes CPU, communication unit and memory and may be implemented within a server, smartphone, tablet, etc. Kiper paragraph 28 teaches the address verification module optionally includes a location correlation module that when executed by CPU cause CPU to reverse geocode the geotagged location data within an image and will compare this with a known latitude and longitude of a street address (organization address). If the geotagged location data falls within a range of latitude and longitude coordinates mapped to boundaries of a street address then the address may be verified associated with the image. The examiner is interpreting that the sent geotagged images associated with a single property are verified through the determination if they fall within a range of the coordinates that map to the boundary of the address and if successful are stored in the relevant database(s).) 
and (e) upon completing steps (c) and (d), the server providing data to a third party indicating the location of the organization has been verified.  (Kiper paragraph 22 teaching the quoting engine may be implemented in any suitable device such as within a server in conjunction with paragraph 23 teaching that the communication unit is configured to communicate with third-party database to enable CPU to store to and read data from the third-party database and/or insurer database. Kiper paragraph 27 teaching that the data read/write module includes instructions that when executed by the CPU causes the CPU to read and/or write data to a third party database and/or insurer database via a communication unit. This module enables the CPU to update and/or overwrite data in the third party database and/or insurer database. Kiper paragraph 28 teaches the address verification module optionally includes a location correlation module that when executed by CPU cause CPU to reverse geocode the geotagged location data within an image and will compare this with a known latitude and longitude of a street address (organization address). If the geotagged location data falls within a range of latitude and longitude coordinates mapped to boundaries of a street address then the address may be verified associated with the image. Kiper paragraph 43 teaching that reconciling the reverse geocoded address is performed in response to an updated dwelling address verified by a user such that this reconciliation can include the quoting engine updating third party database and/or insurer data with the updated dwelling address sent from client device to quoting engine. The examiner is interpreting that upon successful verification that the geotagged images fall within the coordinates of the boundaries of the street address than the images may be stored in the database(s) to overwrite or to make a new entry associated with the newly added address.) 
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Maynard, Rosen, Sokolov, and Kiper to incorporate (c)    verifying, by the server, that the organization address data corresponds with the photograph location data for the photographs of the different portions of the location; and (e) upon completing steps (c) and (d), the server providing data to a third party indicating the location of the organization has been verified with the motivation of improving the verification results, such as the confidence level, as disclosed in Collins by verifying the address coincides with the received geotagged images (Kiper paragraph 28) and to store the new/updated information in the necessary database(s). (Kiper paragraph 58)
Referring to claims 2 and 16,
	Maynard, further teaches wherein the photographs of specifically indicated different portions of the location of the organization comprise at least three of: a photograph of an inside portion of an organization building at the organization location; a photograph of an organization sign having the organization name; a photograph of an organization storefront; a photograph of a rear of an organization building; a photograph of a cross street sign closest to the organization location; and a photograph of an indicator of organization operating hours. (Maynard paragraph 89 store data includes store name in conjunction with Maynard paragraph 133 teaching in addition to operation hours, users may also take pictures of any store information that corresponds to part or all of store data which can be extracted from the picture. Additionally users may take and upload pictures of parking lots or store lobbies. Maynard paragraph 110 teaching a user interface may be presented via a mobile app on a mobile device the user can send one or more parts of the store data to the server via the user interface. Maynard paragraph 131 teaching that users may edit parts of store data. The examiner interprets that the users in Maynard specifically indicate the information they wish to edit regarding a store and provide such information via a particular photograph such as of the operating hours.)
	It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view Kiper, Rosen, Sokolov, and Maynard to incorporate wherein the photographs of specifically indicated different portions of the location of the organization comprise at least three of: a photograph of an inside portion of an organization building at the organization location; a photograph of an organization sign having the organization name; a photograph of an organization storefront; a photograph of a rear of an organization building; a photograph of a cross street sign closest to the organization location; and a photograph of an indicator of organization operating hours with the motivation of uploading store information through uploading pictures captured. (Maynard paragraph 133)
Referring to claim 4,
Kiper further teaches wherein the photograph location data further comprises data from the photograph files. (Kiper paragraph 13 the image capture unit is configured to use location data received from location acquisition unit to add geographical identification metadata to the captured image, thereby generating a geotagged image in conjunction with Kiper paragraph 14 that the communication units is capable of sending data and/or one or more geotagged images captured by the image capture unit.) 
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Maynard, Rosen, Sokolov, and Kiper to incorporate wherein the photograph location data forms part of the photograph files with the motivation of comparing received geotagged images with known geographical coordinates to verify that the address corresponds with the location of the geotagged images. (Kiper paragraph 28)  
Referring to claims 6 and 17,
Collins further discloses, wherein the device is a mobile device having a camera for taking the photographs. (Collins column 5 lines 44-67 disclosing the location device may be one or more PCs, work stations, tablets, cell phone, smart phone and may include one or more of digital or analog camera/video device camera, webcamera, etc.)
Referring to claims 8 and 19 
Sokolov further teaches wherein the device location data for each photograph is received, at the server, immediately after the photograph is taken. (Sokolov column 8 lines 8 lines 40-48 teaching the location module may receive one or more images captured at a user location and the module may analyze the received images to determine metadata associated with the received image. Sokolov column 10 lines 19-51 teaching in some embodiments, location module 205 may be configured to determine an imagery liveness from the received image. In some cases, the imagery liveness may be determined using facial recognition techniques on the received additional information. Upon receiving an image in response to a transmitted request, location module 205 may be configured to run image analysis techniques on the received image. For example, location module 205 may identify faces of one or more individuals captured in the image. In some cases, location module 205 may be configured to determine an imagery liveness from a received video file. For example, in response to a request for additional information, the video file may be transmitted to location module 205, from the user device. In some cases, location module 205 may be configured to utilize the imagery liveness to determine whether the received video was recorded as a live video or whether the received video was recorded from another video. In some embodiments, location module 205 may determine a response time between transmitting the request for additional information and receiving the additional information from the user device. In some cases, location module 205 may determine whether the response time satisfies a threshold. In some cases, the threshold may be predetermined by location module 205. In some examples, location module 205 may set different thresholds for different time of the day. In some cases, location module 205 may receive a GPS coordinate for the location of a user device. Additionally or alternatively, location module 205 may receive a local positioning system (LPS) coordinate for the location of a user device. Location module 205 may be configured to determine the threshold response time based at least in part on the received GPS coordinate and/or LPS coordinate. Sokolov column 16 lines 40-47 teaching the origin module may be configured to verify a location of a user device. The module may verify the location based on comparing the received image to the determined user device location (using the GPS coordinates of the user device) to determine whether the additional data matches. The examiner is interpreting that the cited art teaches receiving image data and determines the location data of the user device and subsequently performs a comparison to determine whether the image data metadata is comparable to the determined user device location information.)
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Rosen, Kiper, Tseng, and Sokolov to incorporate wherein the device location data for each photograph is received, at the server, immediately after the photograph is taken with the motivation of determining whether the location verification attempt is a location spoofing attack and identifying the associated user device. (Sokolov column lines 47-57)
Referring to claim 9,
Kiper further teaches wherein the photograph location data comprises geocoordinates. (Kiper paragraph 11 teaching location data includes latitude and longitude coordinates, altitude accuracy data, etc. in conjunction with Kiper paragraphs 13-14 teaching that the image capture unit uses the location data received to add geographical identification metadata to the captured image such that the communication unit may send one or more geotagged images captured by the image capture unit.) 
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Maynard, Rosen, Sokolov, and Kiper to incorporate wherein the photograph location data comprises geocoordinates with the motivation of comparing the coordinates of the geotagged image with a known range of latitude and longitude coordinate to verify the location of the image. (Kiper paragraph 28)
	Referring to claim 10,
Collins further discloses further comprising providing, by the server, a confidence level for the organization location based on the organization address data and the photograph location data. (Collins column 19 line 54 to column  20 line 3 disclosing that improving data may comprise standardizing and/or de-duplicating location data received as input from a customer and/or validating the location data (Collins column 4 lines 5-10 disclosing information and data may refer to any data, text, image, message, and/or other type or configuration of signal and/or information in conjunction with Collins column 30 lines 26-35 customers may send photos of the location where image processing may be conducted to electronically distinguish locations based on received photos and/or other received distinguishing data. Collins column 21 lines 26-27 disclosing distinguishing information includes coordinate data) against known and/or available location data. In some embodiments, a confidence level may be established based on the quality and/or content of the location data and/or upon the results of the verification process. Location data includes street and/or mailing address data, vanity address data, area and/or attraction name data, geospatial coordinates, an intersection identifier, suite number, building characteristics data, and/or structure characteristic data.)
Referring to claim 11,
Collins further discloses wherein step (c) further comprises:
further comprising determining an address geolocation based on the organization address data; (Collins column 20 lines 25-34 teaching that geospatial data descriptive of the location may be gathered such as coordinate data of the location data (see column 19 lines 60-65 location data may include street and/or mailing address data.)
determining photograph geolocations based on the photograph location data for each of the photographs; (Collins column 4 lines 5-10 disclosing information and data may refer to any data, text, image, message, and/or other type or configuration of signal and/or information in conjunction with Collins column 30 lines 26-35 customers may send photos of the location where image processing may be conducted to electronically distinguish locations based on received photos and/or other received distinguishing data. Collins column 21 lines 26-27 disclosing distinguishing information includes coordinate data. Collins column 20 lines disclosing the invention gathers geospatial data descriptive of the location data such as detailed address information, polygon/polygon boundary information, parcel and/or parcel boundary information, coordinate data, and/or structure or sub-substructure data such that the best available geospatial data may be identified.)
wherein the confidence level is based on distances between the photograph geolocations and the address geolocation. (Collins column 19 line 54 to column  20 line 3 disclosing that improving data may comprise standardizing and/or de-duplicating location data received as input from a customer and/or validating the location data (mailing address) against known and/or available location data. In some embodiments, a confidence level may be established based on the quality and/or content of the location data (Collins column 4 lines 5-10 disclosing information and data may refer to any data, text, image, message, and/or other type or configuration of signal and/or information in conjunction with Collins column 30 lines 26-35 customers may send photos of the location where image processing may be conducted to electronically distinguish locations based on received photos and/or other received distinguishing data. Collins column 21 lines 26-27 disclosing distinguishing information includes coordinate data) and/or upon the results of the verification process. Location data includes street and/or mailing address data, vanity address data, area and/or attraction name data, geospatial coordinates, an intersection identifier, suite number, building characteristics data, and/or structure characteristic data.  Collins column 22 lines 25-56 disclosing point A may representation of location information acquired descriptive of a first structure and may be assigned a confidence level represents the likelihood that the point A represents or identifies the structure.)
Referring to claim 12,
Collins does disclose a confidence level for the organization location. (Collins disclosing that a confidence level may be established based on the quality and/or content of the location data ,such as mailing stress address, street address, attraction name, geospatial coordinates etc. and/or upon the results of the verification process)
Collins in view of Rosen, Sokolov and Kiper does not disclose providing a third party an application programming interface (API) for providing access to data. 
However, Maynard further teaches providing the third party an application programming interface (API) for providing access to data (Maynard paragraph 101 teaching that the user affiliated or unaffiliated may send and the server receives geolocation data of the user’s device. This data may be sent through programming API of the device and if determined that the geolocation data corresponds to a nearby store that store data may be provided opposed to a second store located further away to the user.)  
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Rosen, Sokolov, Kiper, and Maynard to incorporate providing a third party an application programming interface (API) for providing access to data with the motivation of enabling unaffiliated (third party) users to access information associated with a particular store’s information. (Maynard paragraph 103)
Referring to claim 13,
Collins further discloses further comprising determining a best geolocation for the organization location based on the photograph location data. (Collins column 4 lines 5-10 disclosing information and data may refer to any data, text, image, message, and/or other type or configuration of signal and/or information in conjunction with Collins column 30 lines 26-35 customers may send photos of the location where image processing may be conducted to electronically distinguish locations based on received photos and/or other received distinguishing data. Collins column 21 lines 26-27 disclosing distinguishing information includes coordinate data. Collins column 20 lines disclosing the invention gathers geospatial data descriptive of the location data such as detailed address information, polygon/polygon boundary information, parcel and/or parcel boundary information, coordinate data, and/or structure or sub-substructure data such that the best available geospatial data may be identified.)
Referring to claim 14,
Collins further discloses photograph geolocations are determined based on the photograph location data for each of the photographs; (Collins column 4 lines 5-10 disclosing information and data may refer to any data, text, image, message, and/or other type or configuration of signal and/or information in conjunction with Collins column 30 lines 26-35 customers may send photos of the location where image processing may be conducted to electronically distinguish locations based on received photos and/or other received distinguishing data. Collins column 21 lines 26-27 disclosing distinguishing information includes coordinate data. Collins column 20 lines disclosing the invention gathers geospatial data descriptive of the location data such as detailed address information, polygon/polygon boundary information, parcel and/or parcel boundary information, coordinate data, and/or structure or sub-substructure data such that the best available geospatial data may be identified.)
and the best geolocation is given a confidence level based on distances between the photograph geolocations and the best geolocation. (Collins column 19 line 54 to column  20 line 3 disclosing that improving data may comprise standardizing and/or de-duplicating location data received as input from a customer and/or validating the location data (mailing address) against known and/or available location data. In some embodiments, a confidence level may be established based on the quality and/or content of the location data and/or upon the results of the verification process. Location data includes street and/or mailing address data, vanity address data, area and/or attraction name data, geospatial coordinates, an intersection identifier, suite number, building characteristics data, and/or structure characteristic data. Collins column 22 lines 25-56 disclosing point A may representation of location information acquired descriptive of a first structure and may be assigned a confidence level represents the likelihood that the point A represents or identifies the structure.)
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US Patent No. 9,953,369) in view of Maynard (US 20170228802), Rosen et al. (US 20150100578), Sokolov et al. (US Patent No. 10,573,020), Kiper et al. (US 20150310556) and Tseng (US 20120310968).
	Referring to claims 5 and 18,
Collins in view of Maynard, Rosen, Sokolov, and Kiper does not disclose wherein the photograph location data comprises Exif data for each photograph file of each photograph.
However Tseng, which is directed towards improving the accuracy of location determination of a client device uploading a multimedia object, teaches wherein the photograph location data comprises Exif data for each photograph file of each photograph. (Tseng paragraph 25 teaching in particular embodiments the social networking system may leverage metadata contained in the uploaded photo, such as Exif data to assist location determination. For example the uploaded photo may include geotagging information such as Exif tags indicating where the image was captured. Mobile devices with GPS receivers may automatically geotag photos captured by the device with Exif location data.)
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Collins in view of Maynard, Rosen, Sokolov, Kiper and Tseng to incorporate wherein the photograph location data comprises Exif data for each photograph file of each photograph with the motivation of utilizing metadata to determine the location where the photo was taken as taught in Tseng (Tseng paragraph 25) to improve the results, such as the accuracy of the confidence level, of the verification process as disclosed in Collins ( See Collins column 19 lines 54-61)
Response to Arguments
Applicant’s arguments filed March 4, 2021 have been fully considered.
In response to Applicant’s amendments and arguments, on pages 8-9 of the Remarks dated March 4, 2021, regarding the 101 rejection the examiner finds unpersuasive. 
Applicant argues the invention cannot be performed in a human mind, but requires a mobile device to automatically generate and store device location data separate from photograph files when a photograph is taken, and to send this data immediately to a server upon the photograph being taken, and the server assessing this location data. In particular by automatically generating location data and sending the data immediately to the server prevents altering of the location data, which can easily be done with standard Exif data. Therefore the invention provides a practical application by providing a technological solution to the problem of inaccurate organization information that streamlines the verification process, making it faster and more reliable while using less internet sources.
The examiner respectfully disagrees, as stated in the 101 rejection above the mobile device is a generic mobile device used to process information (i.e. generate device location data when a photograph is taken) and transmit information (sending the information immediately to a generic server) where the generic server processes the received information (assessing the photograph). Therefore these limitations are merely informing a reader to apply the abstract idea in a generic computing environment capable of processing and transmitting information. With regards to storing the device location data separate from photograph files the examiner notes as stated in the 101 rejection above this step is generally well-known to one of ordinary skill in the art as taught in the reference Rosen of how metadata may be stored in a sidecar file associated with a content file (such as an image). With regards to the argument that the invention is integrated into a practical application by automatically generating location data and sending the data immediately to the server prevents altering of the location data, which can easily be done with standard Exif data. The examiner respectfully disagrees, this is a utility of the invention in particular the utility of sending information immediately upon generation to prevent modification of the generated information; however this is not a technological improvement to a computer or other technology or a technological field and thus is not integrated into a practical application as presently claimed. Therefore for the foregoing reasons the examiner has maintained the 101 rejection.
In response to the applicant’s arguments on page 9, regarding the art rejections, Applicant states that the current rejections are overcome as agreed in the recent Examiner Interview. The examiner respectfully disagrees as the examiner notes that the examiner stated in the Examiner Interview Summary Record dated March 3, 2021 “We discussed Applicant’s proposed amendments and provided recommendations of how applicant may further define several of the limitations such that they could potentially overcome the cited prior art. No agreement was reached.” The examiner additionally notes that Applicant further defined the step of the photograph location data comprising device location data automatically generated by the mobile device at the time each photograph was taken, the device location data being stored separately from the photograph files (such that the device location data is stored separate from the photograph files), which the examiner has taught using the newly cited reference of Rosen. Therefore the examiner has maintained the art rejections. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Stack et al. (US Patent No. 9,300,678) –directed to authenticating photographic image data. Stack column 1 lines 47-53 teaching once a picture is taken under control of the image authentication application, it is sent from the image authentication application to the authentication server. The image authentication application may prevent a photo that has been taken from being edited or sent from the image authentication application to any location other than the authentication server. This helps prevent alteration of the photo. Stack column 1 lines 57 to column 2 line 5 teaching according to one aspect, the image authentication application may require a user to grant access to the device's geolocation data when opening the app for the first time (and/or at other times). The image authentication application may track the device's position as long as the app is active using geolocation capabilities on the client device. This helps prevent and/or enables detection of alterations to the location metadata. To take a picture the user may be required to open the image authentication application (if it is not already open on the device). After taking a picture using the image authentication application and selecting to use the photo, the image will be transmitted to the authentication server along with various metadata, such as geographic information, e.g., the user's current latitude/longitude, time data if desired and/or other metadata. Stack column 2 lines 24-28 teaching similarly, the image authentication application may include a feature to ensure that the location at which a photograph was taken is within an approved distance limitation from the location from which the user transmits the photograph to the authentication server. Stack column 7 line 59 to column 8 line 6 teaching additional restrictions may be placed by the image authentication application to assist in this authentication process. For example, the image authentication application may only allow images taken within the image authentication application to be transmitted to the authentication server. The image authentication application may also prohibit the use of any editing tools within the image authentication application, or to prohibit exporting of images so that the user cannot export images to another program for editing. In this way, the image authentication application ensures that the image file has remained within the approved application environment for the entirety of the image file's existence, and that the user has not been given the opportunity to revise any portion of the image file, including the image itself or the associated metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./Examiner, Art Unit 3689           
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689